Order entered on May 20, 1968, unanimously modified, on the law and the facts and in the exercise of discretion, by deleting the words “by the respondent and/or the petitioner” from the last ordering paragraph and by substituting therefor the words “by the petitioner ”, and as so modified the order, .to the extent appealed from, is affirmed, without costs or disbursements. Petitioner-respondent having procured the- appointment of the guardian ad litem without notice to respondent-appellant (see Abrons v. Abrons, 24 A D 2d 970), and on the basis of a petition found, despite the guardian’s interim report, to merit dismissal, respondent-appellant may not properly be charged with the guardian’s allowance. Concur—- Botein, P. J., Tilzer, McGivern and McNally, JJ.